Per Curiam;
This is an action brought to annul a marriage. After the motion had been made for an additional counsel fee and the court had announced that the motion would be granted, the plaintiff moved for leave to discontinue, which order was denied, with leave, however, to the plaintiff to renew said motion after the decision on the appeal from the order granting the additional counsel fee. We think the order appealed from was entirely proper'under the circumstances, but as we have determined the appeal from the order granting the additional counsel fee by a decision handed down herewith (See Feinberg v. Feinberg, No. 1, ante, p. 924), we think this motion for leave to discontinue should be disposed of at the same time. An order may be entered, therefore, reversing the order appealed from and granting leave to discontinue upon payment of §250 additional counsel fee heretofore allowed, and taxable costs and disbursements of the action, without costs to either party upon this appeal. Present — Ingraham, P. J.,.Clarke, Scott, Miller and Dowling, JJ. Order reversed and motion granted upon terms stated in opinion, without costs.